           Case 1:18-cr-00383-DCN Document 16 Filed 02/14/19 Page 1 of 1




CRIMINAL PROCEEDINGS - Change of Plea

 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Judge: Edward J. Lodge                                          Date: February 14, 2019
Case No. 1:18-cr-383-EJL-1                                      Courtroom Deputy: Sunny Trumbull
Time: 10: 26 a.m. - 10:49 a.m.                                  Court Reporter: Lisa Yant
Location: Boise , Idaho

UNITED STATES OF AMERICA vs. Joel R Reinoehl

         Counsel for       United States: Frank Zebari, AUSA
                           Defendant: Theodore Blank, Federal Defender

The Court noted for the record that the Court has been advised the defendant will be entering a plea
of guilty to count 1 and 2 of the Indictment.
Defendant - Sworn
Defendant found competent to enter a knowing and voluntary plea and is satisfied with
        representation and his attorney’s advice.
Counsel for the Government stated for the record the elements and evidence of the charge. The
        defendant understands the maximum penalties and elements of the charge and agree with
        Mr. Zebari’s statement as to the factual elements.
Defendant’s Constitutional Rights explained and defendant stated he understood his rights.
Each of Counsel agreed with the maximum penalties as stated by the Court.
Defendant and counsel advise the change of plea is knowledgeable and voluntary, have
        discussed potential defenses and understand the rights which are being given up and
        enter a plea of guilty to count 1 and 2 of the Indictment.

Plea accepted. Sentencing set before Judge Edward J. Lodge: May 7, 2019 at 11:00
       Court ordered a presentence investigation report.
              Original report to Counsel: March 26, 2019
              Notification of Objections: April 9, 2019
              Final Report Due: April 23, 2019
Letters for the Court’s consideration should be submitted to the Probation Officer along with any Objections. In the
exceptional case where letters are not provided to the Probation Officer before the filing of the final PSR, counsel
must file the letters with the Court and such letters must be filed no later than seven (7) days prior to the date of
sentencing.

Sentencing memoranda shall be filed no later than seven (7) days prior to the date of sentencing. If the memoranda
contains information that is sensitive or private, then the filing party must file the sentencing memoranda under seal.
The filing party must provide the basis for filing the memoranda under seal either in the memoranda itself or in a
separate motion to seal.

Counsel shall advise the courtroom deputy at least fourteen (14) days prior to the date of sentencing if a
sentencing hearing is expected to last longer than one hour.

Defendant remanded to the custody of the U.S. Marshal.
